IN THE SUPRElVIE COURT OF THE STATE OF DELAWARE

NICHOLAS CHAPMAN, §
§ No. 19, 2015
Defendant Below— §
Appellant, §
§
v. § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for New Castle County
§ C.A. 1310000293
Plaintiff Below- §
Appellee. §

Submitted: April 13, 2015
Decided: April 17, 2015

O R D E R
This 17th day of April 2015, it appears to the Court that, on March 26, 2015,
the Chief Deputy Clerk issued a notice to appellant to show cause why this appeal
should not be dismissed, among other reasons, for his failure to ﬁle his opening
brief and appendix in this matter. The appellant failed to respond to the notice to

show cause within the required ten-day period; therefore, dismissal of this action is

deemed to be unopposed.
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme
Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.

BY THE COURT:

/s/Randz 1 Holland
Justice